DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Note
Please be advised the examiner handling this application has changed. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET G MASTRODONATO whose telephone number is (571)270-7803

Response to Amendment
The amendment filed 05/13/2021 has been entered. Claims 1-20 remain pending.

Response to Arguments
Applicant's arguments filed 05/13/2021 have been fully considered but they are not persuasive. Regarding the rejection of the claims under 35 U.S.C. 103 over Kyocera, modified by Dongli, Applicant argues the relied upon references fail to teach “suspending, by the terminal device, a single cell-multimedia broadcast multicast service point to multipoint radio bearer (SC_MRB) corresponding to the SC-MTCH” as required by the amended limitations of Claim 1. Specifically, Applicant argues the cited portions of Kyocera describe a suspension mechanism for SC-PTM, rather than SC-MRB. Applicant further asserts that a person skilled in the art knows the Multimedia Broadcast Multicast Service (MBMS) covers a single cell-point to multipoint (SC-PTM) mechanism and a single cell-MBMS point to multipoint radio bearer (SC-MRB), the two mechanisms are significantly different, and since Applicant’s .
Examiner respectfully disagrees with Applicant’s assertion. A person skilled in the art would know, in accordance with 3GPP standards, that “the SC-PTM radio bearer configuration procedure is used by the UE to configure RLC, MAC and the physical layer upon starting and/or stopping to receive an SC-MRB transmitted on the SC-MTCH” (section 5.8a 3.1, page 10 of NPL document provided by Applicant on 01/21/2021 in conjunction with an IDS - Ericsson, “Introduction of SC-PTM for feMTC and NB-IoT enhancements”, 3GPP TSG-RAN WG2 Meeting #97, February 2017). Therefore, a person skilled in the art would know that the suspension mechanism for SC-PTM corresponding to the SC-MTCH, as disclosed in Kyocera, would not only render obvious the suspension mechanism for the SC-MRB corresponding to the SC-MTCH as claimed, but that application of Kyocera’s SC-PTM configuration procedures to the claimed SC-MRB scenario is an industry applied standard. For these reasons the rejection is maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6-11, 13, and 15-20 rejected under 35 U.S.C. 103 as being unpatentable over Kyocera (“SC-MCCH change notifications and SC-MTCH suspension/resumption", R2-1701672, 3GPP TSG-RAN WG2 #97 Athens, Greece, February 13-17,  2017), hereinafter (“Kyocera”), in view of DONGLI, et al. (CN 102724636 A), hereinafter (“Dongli”).
Regarding Claim 1, Kyocera discloses a multicast bearer management method comprising: in a process of reception of service data of a single cell-multimedia broadcast multicast service traffic channel (SC-MTCH) by a terminal device, determining by the terminal device that the terminal device is to receive a first type of data (section 2.3, 1st paragraph in pg. 6, firmware download), 
suspending, by the terminal device, a single cell-multimedia broadcast multicast service point to multipoint radio bearer (SC-MRB) corresponding to the SC-MTCH (section 2.3, 1st paragraph in pg. 6, In addition to the consideration at MBMS session start as discussed above, the case of the on-going MBMS session would be also considered. The firmware download may need a longer duration before it’s completed, etc., in such a longer duration the NW may experience congestion, and once it happens the NW may need to decide to temporally suspend SC-PTM transmissions, e.g., when other Unicast services need to be prioritized, etc.); and
in response to determining that reception of the first type of data is completed, restoring or releasing the SC-MRB [based on one of a temporary mobile group identity (TMGI) or a session identity corresponding to the SC-MRB] (section 2.3, 4th paragraph in pg. 7, If the suspension of SC-MTCH is introduced, the resumption of this SC-MTCH is also necessary. In the existing mechanism [2], MBSFN transmission is resumed at occasions based on the MCCH modification boundary, wherein the modification periods were rf512 and rf1024 [4], The UE may check whether it’s still suspended or resumed, by only monitoring either the MCCH change notification or the first MBSFN subframe after the MCCH modification boundary; also see section 2.2.1, the UE may notice the NW does not currently provide the SC-PTM of interest when neither SIB15 nor SC-MCCH includes the corresponding TMGI. Together these two indications provide adequate intelligence for reception of the streaming services and the UE can immediately establishes Unicast to acquire the MBMS service of interest).

However in the same field of endeavor, Dongli teaches a multimedia broadcast multicast service (MBMS) service processing method including: Whether MBMS service sending is completed or not is determined, when a multicast coordination entity (MCE) resumes a suspended MBMS service. When a determination result is that the sending is not completed, the MCE resumes the MBMS service sending through sending an MBMS SCHEDULING INFORMATION message to a base station (see abstract). Dongli further teaches: When the multi-cell cooperative entity (MCE) resumes the suspended MBMS service, it judges whether the MBMS service has been transmitted; when the judgment result is that the transmission has not ended, the MCE resumes the MBMS service through the MBMS scheduling information SCHEDULING INFORMATION message sent to the base station, etc. The method of judgment is: The MCE judges whether the transmission ends according to the received information of the mobility management entity MME; if the MBMS service planned to be resumed by the MCE is suspended during the suspension period, the MME sends the MBMS session end request SESSION STOP REQUEST information, etc., if the MCE has sent the MBMS SESSION STOP REQUEST to the base station, it is determined that the MBMS service transmission is finished, i.e. session id (see pars 0012-0017).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the present invention to modify Kyocera by including provisions to determine whether transmission of service data on the MTCH has ended, when determining resumption of service data, as taught by Dongli, so as to support to restoration of the suspended MBMS service and ensure the accurate restoration of the suspended MBMS service, as suggested by Dongli (see par. 0010).
Regarding Claim 10, the claim represents an apparatus for performing the method recited in claim 1. The claim is therefore rejected using the same grounds and motivation used for rejecting claim 1 above. During the suspension period, the UE needs to continue monitoring SC-MTCH at least up to the next SC-MCCH modification boundary).
Regarding Claim 19, the claim represents implementation of the method recited in claim 1 in a computer program stored in a memory associated with the computer/processor. The claim is therefore rejected using the same grounds and motivation used for rejecting claim 1 above. Kyocera in view of Dongli further discloses an apparatus, e.g. user equipment, inherently comprising a receiver and processor as recited in the claim. See Kyocera,   section 2.3, pg. 6,      Observation 5:  The SC-PTM transmission for an on-going MBMS session may be temporarily suspended due to congestion, esp. if the session lasts for a long duration. During the suspension period, the UE needs to continue monitoring SC-MTCH at least up to the next SC-MCCH modification boundary).
Regarding Claims 2, 11, and 20, Kyocera, as modified by Dongli, teaches all aspects of the claimed invention as disclosed in Claims 1, 10, and 19 above. The combination, particularly Dongli, further teaches wherein the restoring the SC-MRB based on one of the TMGI or the session identity corresponding to the SC-MRB comprises: when the reception of the service data of the SC-MTCH is not completed, restoring the SC- MRB based on one of the TMGI or the session identity corresponding to the SC-MRB (Dongli, pars. 0012-0017, When the multi-cell cooperative entity (MCE) resumes the suspended MBMS service, it judges whether the MBMS service has been transmitted; when the judgment result is that the transmission has not ended, the MCE resumes the MBMS service through the MBMS scheduling information SCHEDULING INFORMATION message sent to the base station, etc.); and 
wherein releasing the SC-MRB based on one of the  TMGI or a session identity corresponding to the SC-MRB comprises: when the reception of the service data of the SC-MTCH is completed, releasing .e. implicitly release the resources due to ending/ finishing transmission).
Regarding Claims 4 and 13, Kyocera, as modified by Dongli, teaches all aspects of the claimed invention as disclosed in Claims 1 and 10 above. The combination, particularly Kyocera, further teaches after the suspending the SC-MRB corresponding to the SC-MTCH, further comprising: informing, by indicating one of the TMGI or the session identity corresponding to the SC-MRB, a protocol layer above a radio resource control (RRC) layer that the SC-MRB has been suspended. (Kyocera, section 2.2.1, pg.5, the UE may notice the NW does not currently provide the SC-PTM of interest when neither SIB15 nor SC-MCCH includes the corresponding TMGI. Together these two indications provide adequate intelligence for reception of the streaming services and the UE can immediately establishes Unicast to acquire the MBMS service of interest).
Regarding Claims 6 and 15,
Regarding Claims 7 and 16, Kyocera, as modified by Dongli, teaches all aspects of the claimed invention as disclosed in Claims 1 and 10 above. The combination, particularly Kyocera, further teaches wherein the first type of data comprises data of which a transmission priority is higher than that of the service data of the SC-MTCH. (Kyocera, section 2.3, 1st paragraph in pg. 6, the NW may need to decide to temporally suspend SC-PTM transmissions, e.g., when other Unicast services need to be prioritized, etc.).
Regarding Claims 8 and 17, Kyocera, as modified by Dongli, teaches all aspects of the claimed invention as disclosed in Claims 7 and 16 above. The combination, particularly Kyocera, further teaches wherein the data of which the transmission priority is higher than that of the service data of the SC-MTCH comprises: configuration information in the SC-MCCH or information used during paging. (Kyocera, section 2.3, 1st paragraph in pg. 6, the NW may need to decide to temporally suspend SC-PTM transmissions, e.g., when other Unicast services need to be prioritized, etc.).   
Regarding Claims 9 and 18, Kyocera, as modified by Dongli, teaches all aspects of the claimed invention as disclosed in Claims 1 and 16 above. The combination, particularly Kyocera, further teaches wherein suspending the SC- MRB corresponding to the SC-MTCH when there is a first type of data to be received comprises: suspending the SC-MRB corresponding to the SC-MTCH when an SC-MCCH change notification is received; or suspending the SC-MRB corresponding to the SC-MTCH before paging listening. (Kyocera, section 2.1, pg. 1, direct indication of SC-MCCH change notification; section 2.1.2, pg.3, The second Direct Indication in PDCCH scrambled with G-RNTI is considered as some sort of “TMGI-specific SC-MCCH change notification (of this G-RNTI)”, which is intended for UEs receiving an on-going MBMS session as depicted in Figure 2, according to the context of agreed way forward [4], Since only on-going MBMS sessions have SC-MTCH transmissions, it could be assumed that the eNB only sends this Direct Indication for on-going MBMS sessions; also see section 2.2.1, pg.5, the UE may notice the NW does not currently provide the SC-PTM of interest when neither SIB15 nor SC-MCCH includes the corresponding TMGI. Together these two indications provide adequate intelligence for reception of the streaming .

Allowable Subject Matter
Claims 3, 5, 12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Lee et al (US 2019/0190662) discloses an MCE determining whether to establish radio bearers for ongoing MBMS services ([0052]), and deciding on whether to use single-cell point-to-multipoint (SC-PTM) or MBSFN ([0054]), where suspension and resumption of MBMS sessions within the MBSFN area may be based on counting and acquisition results ([0056-0057]).
Shin et al (US 2020/0187170) discloses a method for transmitting and receiving an SC-MCCH and an SC-MTCH when supporting multiple UE categories in NB-IoT and/or MTC ([0011]) where an SC-PTM radio bearer configuration procedure is used by a UE to configure the Radio Link Control layer, MAC control layer, and physical layer when reception of an SC-MRB transmitted from an SC-MTCH is started and/or stopped ([0147]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET G MASTRODONATO whose telephone number is (571)270-7803.  The examiner can normally be reached on M-F 9:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.